Citation Nr: 1211876	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle her to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2011); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.").

In this case, although the appellant was not provided with the required notification prior to the initial adjudication of her claim, the Board finds that no prejudice has resulted.  In the May 2009 notification letter, the RO explained that verification of military service was the responsibility of the National Personnel Records Center (NPRC) and its findings were binding on VA.  Because NPRC had certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II, she was not legally entitled to payment from the Filipino Veterans Equity Compensation Fund.  

After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered her claim in the March 2010 Statement of the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case, is sufficient to cure a timing defect).

Moreover, to the extent that the notification provided to the appellant did not include specific information regarding veteran status, the Board finds that such error is not prejudicial.  As set forth in more detail below, the service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  VA is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In light of the binding certifications, any VCAA notification error is non-prejudicial as the appellant is not entitled to the benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229 (2003); see also Palor, 21 Vet. App. at 332-33 ("Therefore, in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error.").

Additionally, earlier claims for entitlement to VA disability benefits, most recently denied in a May 2007 Board decision, also turned on the question of whether the Veteran had qualifying active service.  In connection with the prior decisions, the appellant received notification of the evidence needed to establish qualifying active service, and her arguments and submissions in the current claim have been responsive to that issue.  Therefore, the Board concludes that the appellant has actual knowledge that service department verification is needed to establish entitlement to her claim.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in the development of a claim.  This includes assisting the claimant in procuring service medical records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

A review of the record indicates that all necessary evidence relative to this claim has been obtained and associated with the claims file.  As set forth in more detail below, the service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  After the most recent certification, in September 2004, the appellant submitted additional evidence, specifically, two affidavits from an individual whose earlier affidavit addressing the matter was previously of record, and a Philippine Army certification of service, dated in July 2009, which was not an official document, but issued for "personal reference" purposes only.  As discussed in more detail below, these documents do not require that the RO request reverification, because they do not contain information which could change NPRC's previous certification.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review, if the additional evidence contains information which could change NPRC's previous certification (such as a new name, etc.)).  Additionally, given the nature of the issue on appeal, the Board finds that there is no need for a VA medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  The Board further notes that the Court has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set forth in more detail below, the appellant's appeal must be denied as a matter of law.  



Procedural Background

The record reflects that in August 1989, the appellant submitted an application for VA benefits.  She claimed entitlement to service connection for various disabilities.  Her claim was denied in July 1990, on the basis that she did not have qualifying service with the Armed Forces of the United States.  Subsequently, in June 2003, she again filed a claim for VA disability benefits.  This claim was denied, and the appellant appealed to the Board.  In a decision dated in May 2007, the Board reopened the appellant's previously denied claim, but denied the claim on the basis that appellant did not have qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.  In November 2007, the Board denied the appellant's motion for reconsideration of that decision.  Thus, the May 2007 Board decision is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 (2011).  

In February 2009, the appellant submitted an application for one-time payment from the Filipino Veterans Equity Compensation Fund.  Entitlement to the one-time payment was denied on the basis that the service department had certified that she did not have the requisite military service to establish eligibility therefor.  Nevertheless, in this case, the current claim pertains to a benefit which was not at issue at the time of the prior decision.  Indeed, the Filipino Veterans Equity Compensation Fund had not been enacted at that time.  Therefore, because the current claim is a new claim, for a different benefit, the Board will decide the claim on a de novo basis, without requiring new and material evidence.  

Factual Background

The appellant asserts that she had qualifying active military service during World War II.  In support of her contention, the appellant submitted a July 1942 physical examination record purported to be from the Headquarters of the North Luzon Guerrilla Army Forces of the 14th Infantry Army of the United States (AUS), SF, 33rd Division Procurement Unit.  According to this document, the appellant was in good health, 18 years old, and married.  The appellant also submitted a document titled "Honorable Discharge from The United States Army, signed by [redacted] in November 1945, which reportedly showed that the appellant was honorably discharged from the 3rd Medical Platoon, Women's Auxiliary Corps, 14th Infantry, AUS SF, 33rd Division, North Eastern Ranger Unit.  An Enlisted Record signed by [redacted] reportedly showed that the appellant enlisted, or was inducted, in July 1942; another such document was signed by [redacted].  

Also received was an affidavit signed by [redacted], who stated that the appellant served as a Staff Sergeant of the Woman's' Auxiliary Corps (WAC) of the 3rd Medical Platoon, 14th Infantry AUS, SF, 33rd Division of the North Eastern Ranger Unit.  He indicated that the appellant was mistreated by Japanese troops and suffered a miscarriage in the line of duty. 

The RO forwarded the information supplied by the appellant to the service department, requesting verification of the claimed military service.  In June 1990, and again in February 1991, the service department responded that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

Subsequently, the appellant submitted a document, dated in October 1998, which certified her military service in the Army of the United States from July 1942 to November 1945.  This document was provided by the National Archives and Records Administration (NARA) of the National Personnel Records Center (NPRC).  A "Final Roster" of troops, which included the appellant's name, was also received from the appellant.  

In November 2003, a NARA representative wrote to the appellant that her records were not in their files.  NARA obtained information from alternate sources, and based on that information, certified the appellant's service, as per an attached document.  The attached document, also dated in November 2003, certified her active service from July 1942 to November 1945, in the Army of the United States, as a Staff Sergeant, and stated that she was awarded the World War II Victory Medal and Honorable Lapel Service Button. 

In February 2004, the service department again stated that no separation documents were available to verify active duty dates, and that the information had been obtained from alternate records sources.  The appellant served from July 1942 to November 1945.  

In June 2004, the RO noted that the appellant's verified service had been with the 14th Infantry Division of the AUS, and that service with that unit had been revoked.  Further, her name did not appear on the list of those who had been reinstated.  Therefore, verification from the service department was again requested.  

The service department responded, in September 2004, that there was no record of any service in the Armed Forces of the United States for the appellant.  The earlier response had been in error.  The document submitted in support of active military service had been determined to be fraudulent, and was not valid for any official purpose.  There was no evidence in any alternate sources of the claimed service.  Moreover, the three certifications of service issued by NARA in 1995, 1998, and 2003 were also based on a fraudulent service document; those certifications were invalid and could not be used for any official purposes.  The list of the "small number" of individuals on the official lists who served with the 14th Infantry of the Philippine Scouts, and who had been determined to have creditable service, had been searched, but the appellant's name was not on any such list.  

In connection with her current claim, the appellant submitted duplicates of most of the evidence described above.  In addition, she submitted two more affidavits from [redacted], dated in March 1986 and June 1992.  Both of these reported that the appellant had been a Staff Sergeant in a medical platoon of the WAC, 14th Infantry, 33rd Division.  The March 1986 affidavit stated that she had been in a Procurement Unit.  

Also received was a document, dated in July 2009, from the Veterans Affairs Office of the Republic of the Philippines.  This noted that the appellant was a veteran of World War II, who had service with the Philippine Scouts as a Staff Sergeant.  She enlisted in July 1942 and was discharged in November 1945.  The document was not issued by the service department and on its face reflects that it did not have an official seal, noted on the document to be required for the document to be valid.  Further, it was indicated that the document was for "personal reference" purposes only.  

Applicable Law

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that the service of certain Filipino veterans does not entitle them to receive full benefits administered by the Secretary U.S. Department of Veterans Affairs.  38 U.S.C.A. §  107 (West 2002).  

On February 17, 2009, the President signed the American Recovery and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation Fund, providing one time payments to "eligible persons" in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).  

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section."  Id.  

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits" under the laws administered by VA."  38 U.S.C. § 501(a)(1) (West 2002).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.  

That regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2011).

The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reached the same conclusion.  See e.g. Soria v. Brown, 118 Fed. 3rd 747, 749 (Fed. Cir. 1997) (noting that "[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, the VA properly refused to consider his claim for veterans' benefits based on that service.").  

Analysis

As set forth above, in 1990, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Subsequently, the NPRC certified service in the Army of the United States, but in September 2004, determined that such certifications had been erroneous, and found that the appellant had no qualifying active service.  VA is bound by that certification.  

The Board has carefully considered the new documentation submitted by the appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  The documents submitted by the appellant were not issued by the service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  The documents include two affidavits signed by [redacted], who had signed an affidavit concerning the appellant's service which was of record at the time of the 1990 certification of no qualifying service.  The newly submitted affidavits, signed in 1986 and 1992, are duplicative, except where the 1986 affidavit more particularly refers to the appellant's unit within the 14th Infantry Division as the "Procurement Unit" as opposed to the "North Eastern Ranger Unit."  In view of the fact that service department certification of service was sought with respect to the 14th Infantry Division as a whole, the Board does not find such a unit identification change to warrant yet another request for certification.  

The newly received documents also include copies of marriage contracts and certificates pertaining to the appellant and her husband in September 1943; prior to that, she had a different surname, as noted on those records.  Interestingly, these tend to refute the accuracy of the Enlisted Records and Enlistment Examination dated in July 1942 (and received at VA from the appellant in August 1989), which describe the appellant as married at that time, and identify her by her married name.  However, the negative certifications by NPRC either fully (1990/1991) or partially (2004) considered the appellant's maiden name.    

Also new is the July 2009 verification of service from the Veterans Affairs Office of the Republic of the Philippines.  Verification of service, however, must be provided by the United States government.  Moreover, on the face of the document, it was stated that the document was invalid without an official seal, which was absent from the document.  In addition, it was noted to be for "personal reference" purposes only.  

In summary, the service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States, and the newly received documents may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the Filipino Veterans Equity Compensation.  In this regard, the NPRC has certified that the appellant did not have qualifying service, and the Board is bound by this certification.  See e.g. Capellan, 539 F.3d at 1376 (noting that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA").  

As the service department has certified that the appellant did not have the requisite service to qualify her for payment from the Filipino Veterans Equity Compensation Fund, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


